Title: To Thomas Jefferson from George Weedon, 11 April 1781
From: Weedon, George
To: Jefferson, Thomas



Dr Sir
Williamsburg Apl. 11th. 1781

I have received a report of a small Fleet of the Enemies Vessells being in Potowmac. It does not come officially to me, but is Communicated by a Mr. Turbervill who lives in the Northward Neck on the River, to his son Major Turbervill. I am very Apprehensive they will Visit Hunters workes and the Gun Factory in Fredericksburg. Those are objects worthy of their Attention, and might at this time be distroyed by Twenty men. I would therfore Submit it to your Excellency whether it is prudent to draw the whole defences of the State below, leaving that Country totally uncovered, and protecting one that has no other Object in it more than plunder and which has been Forraged boath by the Enemy and us. Genl. Phillips is not unacquainted with the importance of these workes to our Operations, and will sooner bend his force that way Than confining himself to descent here which can Answer no other purpose than distressing the Inhabitants. I would therfore propose some of the Troops shall be marched back, at least such as has but a few weeks to stay before their tour of duty will expire. They could be kept together for the Defence of that Country, but will not I fear for this. Loudoun, Fauquier, Prince William, Fairfax talks of their tour being out about the 24th Inst. It seems they were on duty some time previous to Orders for marching down here, and that those who came forward were the same Divisions that were  Call’d on in the first of the Invasion. The Spotsylvania men might also be spared from the Defences in this Quarter, as I cant think the Enemy will Neglect real Objects for Temporary ones.
Mr. Beal has a Quantity of Powder and about 7000 wt. of Lead which he offers to lend to the public. I know not how our Magazines are furnished, but should think your Excellency had better take it as we may want.
I am with high Esteem yr. Excellencies most obt. St.,

G Weedon

